Name: Regulation (EEC) No 2864/71 of the Council of 30 December 1971 amending, as regards fresh milk, Regulation (EEC) No 823/68 determining the groups of products and the special provisions for calculating levies on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 1055 No L 288/2 Official Journal of the European Communities 31.12.71 REGULATION (EEC) No 2864/71 OF THE COUNCIL of 30 December 1971 amending, as regards fresh milk, Regulation (EEC) No 823/68 determining the groups of products and the special provisions for calculating levies on milk and milk products relationship to the prices usually prevailing in respect of other milk products ; Whereas , pursuant to Article 19 ( 1 ) of Regulation (EEC ) No 804/68 , the nomenclature laid down in this Regulation must be incorporated in the Common Customs Tariff; Whereas it is necessary to introduce measures applicable until 31 March 1972 ; . HAS ADOPTED THIS REGULATION: Article 1 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/68 1 of 27 June 1968 on the common organisation of the market in milk and milk products , as last amended by Regulation (EEC) No 1410/71 ,2 and in particular Article 14 (6) thereof; Having regard to the proposal from the Commission ; Whereas Article 14 of Regulation (EEC) No 804/68 provides for the application of a system of import levies on all products referred to in Article 1 of that Regulation ; Whereas Council Regulation (EEC) No 823/683 of 28 June 1968 determining the groups of products and the special provisions for calculating levies on milk and milk products, as last amended by Regulation (EEC) No 1578/71 ,4 makes no provision for calculating levies in respect of fresh milk falling within sub-heading No 04.01 A of the Common Customs Tariff; Whereas fresh milk can be used, inter alia, as raw material for the manufacture of milk products , and in particular for the manufacture of skimmed milk powder and butter ; whereas the levy on fresh milk should therefore be derived from that applicable to these two products, which are the pilot products of Groups 2 and 6 respectively ; whereas , however, it is necessary to make provision for an additional component where, on importation, the price of a product falling within sub-heading No 04.01 A of the Common Customs Tariff is not in a normal The following shall be added to Regulation (EEC) No 823/68 : 'Article 4a The levy on 100 kilogrammes of a . Group 6 product shall be equal : 1 . if it falls within tariff sub-heading No 04.01 A I (a ), to the sum of the following components : ( a ) a component calculated in accordance with 5 ( a ), ( b ) a component calculated in accordance with 5 (b ), . ( c ) a component equal to 5 units of account ; 2 . if it falls within tariff sub-heading No 04.01 A I ( b), to the sum of the following components : ( a ) a component calculated in accordance with 5 ( a ), ( b ) a component calculated in. accordance with 5 (b), ( c ) a component equal to 3 units of account ; 1 OJ No L 148 , 28.6.1968, p. 13 . 2 OJ No L 148, 3.7.1971, p . 3 . 8 OJ No L 151 , 30.6.1968, p. 3 . 4 OJ No L 166, 24.7.1971, p. 1 . 1056 Official Journal of the European Communities However, where the price on importation into the Community of a product falling within tariff sub-heading No 04.01 A is recorded as not being in a normal relationship to the prices usually prevailing in respect of other milk products, a levy may be fixed equal to the sum of the following components : 3 . if it falls within tariff sub-heading No 04.01 A II (a) 1 , to the sum of the following com ­ ponents : ( a ) a component calculated in accordance with 5 ( a), (b ) a component calculated in accordance with 5 (b), ( a) a component equal to the amount resulting from the provisions laid down in the preceding subparagraph. (b ) an additional component fixed at a level allowing the normal relationship between the price of the product in question and the prices of other milk products on importation into the Community to be re-established.' ( c) a component equal to 3 units of account ; 4. if it falls within tariff sub-heading No 04.01 A II ( a) 2, to the sum of the following components : ( a ) a component calculated in accordance with . 6 ( a ), . ( b ) a component calculated in accordance with Article 2 6(b), In Annex I to Regulation (EEC) No 823/68 , in the column 'Groups of products according to the nomenclature in Annex II, heading No '04.01 ' shall be substituted for sub-heading No '04.01 B'. Article 3 Annex II to Regulation (EEC) No 823/68, as' regards heading No 04.01 , shall be amended in accordance with the first two columns shown in the Annex to this Regulation . Article 4 ( c ) a component equal to 3 units of account ; 5 . if it falls within tariff sub-heading No 04.01 A II (b ) 1 , to the sum of the following components : ( a ) a component equal to the levy for the pilot product of Group 2, multiplied by a coefficient of 0-0862 , (b) a component equal to the levy for the pilot product of Group 6, multiplied by a coefficient of ,0-0476, (c) a component equal to 2 units of account ; 6. if it falls within tariff sub-heading No 04.01 A II (b) 2, to the sum of the following components : ( a) a component equal to the levy for the pilot product of Group 2, multiplied by a coefficient of 0-0862, (b ) a component equal to the levy for the pilot product of Group 6, multiplied by a coefficient of 0-0714, (c) a component equal to 2 units of account. The tariff nomenclature in the Annex to this Regulation shall be incorporated in the Common Customs Tariff. Article 5 1 . This Regulation shall enter into force on 1 January 1972. It shall apply until 31 March 1972. 2. However, the amendments to the nomenclature provided for in this Regulation shall not affect the validity of export licences issued before the date of entry into force of this Regulation . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 December 1971 . For the Council The President M. PEDINI Official Journal of the European Communities 1057 ANNEX CCT heading No Description of gooils Duty Rates Autonomous % or Levies (L) ( for information ) 04.01 Milk and cream, fresh , not concentrated or sweetened: A. Of a fat content, by weight, not exceeding 6% : I. Yoghourt, kephir, curdled milk, whey, butter ­ milk and other fermented or acidified milk: ( a ) In immediate packings of a net capacity of 2 litres or less 16 (L) ( b ) Other 16 (L) II . Other (a) In immediate packings of a net capacity of 2 litres or less , and of a fat content, by weight: 1 . Not exceeding 4% 16 (L) 2 . Exceeding 4% 16 (L) (b) Other, of a fat content, by weight : 1 . Not exceeding 4% 16 (L) 2 . Exceeding 4% 16 (L) B. Unchanged.